DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This Non-FINAL action is in response to applicant’s amendment of 30 May 2022.  Claims 1-11 and 13-21 are pending. Claims 1, 4-5, 9-10, and 19-21 are currently amended.  Claim 12 is cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Applicant’s amendments/arguments with respect to the rejection of claims 10-11 and 13-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are persuasive. As such, the rejection as previously presented has been withdrawn.
Applicant’s arguments with respect to claims 1, 10, and 19 under USC 103 as being unpatnentable have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, 10, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US 20180266833 A1) in view of Park et al (US 20200174470 A1) in view of Rockmore et al (US 20190186947 A1). 
With respect to claim 1, Carlson teaches a driving assistance method, comprising (see at least [abstract]): 
extracting, by a server from a database, historical autonomy levels of one or more route segments a route connecting a source location and a destination location of a first autonomous vehicle (see at least [0011-0013] and [0028-0029]); 
determining, by the server, one or more autonomy levels for the one or more route segments, respectively, based on the extracted historical autonomy levels (see at least [0011-0013] and [0028-0029]); 
generating, by the server, a digital autonomy map including the one or more route segments of the route (see at least [0011-0013] and [0028-0029], Carlson et al teaches utilizing stored data in memory (historical data) to determine and generate a digital autonomy map), wherein the one or more route segments on the digital autonomy map are tagged with the determined one or more autonomy levels, respectively (see at least [0011-0013], [0028-0029], and [Fig. 2]), 
receiving, by the server, real-time autonomy levels from a remote system (see at least [0028-0030]), and dynamically updating, by the server, the one or more autonomy levels of the one or more route segments ,respectively, on the digital autonomy map based on the received real-time autonomy levels for providing driving assistance to the first autonomous vehicle (see at least [0028-0030], Carlson et al teaches updating autonomy level map based on real time data received from a remote system.). 
However, Carlson do not specifically teach wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, by the server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle; wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein the first autonomous vehicle controls transit operations on remaining part of the route based on the updated digital autonomy map. 
Park teaches wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location (see at least 0010-0011], [0020-0021], and [0093-0095]); receiving, by the server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments (see at least [0046], [0065], and [0077-0079]), wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0077-0079]); wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0076-0080] and [0085-0086], Park teaches a server receiving driving states and autonomy levels of vehicles travelling on a road segment collected in real time and updates the driving level for each road section based on the real-time received/collected data. Furthermore, when the server searches for a route for an autonomous vehicle (the updated autonomy levels which was made by collected/received data from vehicle traversing the routes ahead of the vehicle) are determined and searches for a route based on a target driving level.), wherein the first autonomous vehicle controls transit operations on remaining part of the route based on the updated digital autonomy map (see at least 0010-0011], [0020-0021], [0076], [0084-0086], and [0093-0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, by the server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle; wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein the first autonomous vehicle controls transit operations on remaining part of the route based on the updated digital autonomy map. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).
Moreover, Carlson as modified by Park do not specifically teach generating, by the server, one or more notifications to alert a user of the first autonomous vehicle that is currently traversing on a first route segment taqqed with a first autonomy level in the digital autonomy map, of a potential change in vehicle settings of the first autonomous vehicle, wherein the one or more notifications indicating the potential change in the vehicle settings are generated based on and prior to a switch of the first autonomous vehicle from the first route segment to a second route segment that is taqqed with a second autonomy level on the digital autonomy map, and wherein the one or more route segments include the first route segment and the second route segment.
Rockmore teaches generating, by the server, one or more notifications to alert a user of the first autonomous vehicle that is currently traversing on a first route segment taqqed with a first autonomy level in the digital autonomy map, of a potential change in vehicle settings of the first autonomous vehicle (see at least [0009-0013], [0015], [0031], [0033], and [0052]), wherein the one or more notifications indicating the potential change in the vehicle settings are generated based on and prior to a switch of the first autonomous vehicle from the first route segment to a second route segment that is taqqed with a second autonomy level on the digital autonomy map (see at least [0009-0013], [0015], [0031], [0033], and [0052], Rockmore teaches presenting an alert/notification informing the operator of an anticipated or impending change in the mode or level of autonomous operation of the vehicle in which the anticipation could be from one route segment to another route segment of a route.), and wherein the one or more route segments include the first route segment and the second route segment (see at least [0009-0013], [0015], [0031], [0033], and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park to incorporate the teachings of Rockmore of generating, by the server, one or more notifications to alert a user of the first autonomous vehicle that is currently traversing on a first route segment taqqed with a first autonomy level in the digital autonomy map, of a potential change in vehicle settings of the first autonomous vehicle, wherein the one or more notifications indicating the potential change in the vehicle settings are generated based on and prior to a switch of the first autonomous vehicle from the first route segment to a second route segment that is taqqed with a second autonomy level on the digital autonomy map, and wherein the one or more route segments include the first route segment and the second route segment. This would be done to increase safety of an autonomous vehicle switching from one mode/level of operation into another mode/level of operation (see Rockmore para 0009). 
With respect to claim 4, Carlson do not specifically teach receiving, by the server, first sensor data from the first autonomous vehicle and second sensor data from the one or more second autonomous vehicles, wherein the first sensor data and the second sensor data include global positioning system (GPS) data, image data of an exterior environment, radio detection and ranging (RADAR) data, ultrasonic data, and light detection and ranging (LiDAR) data. 
Park teaches receiving, by the server, first sensor data from the first autonomous vehicle and second sensor data from the one or more second autonomous vehicles (see at least [0055-0057], [0075-0076], and [0083-0085], Park teaches receiving sensor data from at least one or more autonomous vehicles.), wherein the first sensor data and the second sensor data include global positioning system (GPS) data (see at least [0047]), image data of an exterior environment (see at least [0055]), radio detection and ranging (RADAR) data (see at least [0055]), ultrasonic data (see at least [0055]), and light detection and ranging (LiDAR) data (Park, at least [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park of receiving, by the server, first sensor data from the first autonomous vehicle and second sensor data from the one or more second autonomous vehicles, wherein the first sensor data and the second sensor data include global positioning system (GPS) data, image data of an exterior environment, radio detection and ranging (RADAR) data, ultrasonic data, and light detection and ranging (LiDAR) data. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).
With respect to claim 5, Carlson teaches retrieving, by the server, at least real-time route information of the one route from a route database (see at least [0028]).
However, Carlson do not specifically teach retrieving, by the server, real-time route information of the route from a route database, real-time traffic information of the route from a traffic database, and real-time weather information of the route from a weather database. 
Park teaches retrieving real-time traffic information of the one route from a traffic database (see at least [0075-0076]), and real-time weather information of the one route from a weather database (see at least [0074-0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park of retrieving, by the server, real-time route information of the route from a route database, real-time traffic information of the route from a traffic database, and real-time weather information of the route from a weather database. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).
With respect to claim 7, Carlson teaches wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated on the digital autonomy map based on real-time route information (see at least [0028-0030]), the real-time weather information (see at least [0028-0030]). 
However, Carlson do not specifically teach wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated on the digital autonomy map based on the first sensor data, the second sensor data, the real-time route information, the real-time traffic information.
Park teaches wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated on the digital autonomy map based on the first sensor data (see at least [0047], [0055-0057], [0075-0076], and [0083-0085], Park teaches receiving sensor data from at least one or more autonomous vehicles.), the second sensor data (Park, at least [0047], [0055-0057], [0075-0076], and [0083-0085]), and the real-time traffic information (Park, at least [0048] and [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated on the digital autonomy map based on the first sensor data, the second sensor data, the real-time route information, the real-time traffic information. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).
With respect to claim 9, Carlson teaches rendering, by the server, the digital autonomy map on a navigation device of the first autonomous vehicle (see at least [0025-0030]).
However, Carlson do not specifically teach wherein the transit operations between the source location and the destination location are controlled based on navigation and autonomy information indicated by the rendered digital autonomy map.
Park teaches wherein the transit operations between the source location and the destination location are controlled based on navigation and autonomy information indicated by the rendered digital autonomy map (Park, at least 0010-0011], [0020-0021], [0093-0095], and [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the transit operations between the source location and the destination location are controlled based on navigation and autonomy information indicated by the rendered digital autonomy map. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).

With respect to claims 10, 13, 14, 16, and 18, they are drawn to a driving assistance system that recite substantially the same limitations as the respective a driving assistance method claims 1, 4, 5, 7, and 9. As such, claims 10, 13, 14, 16, and 18 are rejected for substantially the same reasons given for the respective driving assistance method claims 1, 4, 5, 7, and 9 and are incorporated herein.
With respect to claim 19, Carlson teaches a driving assistance system, comprising: a server comprising circuitry configured to (see at least [abstract]): 
generate historical autonomy levels associated with one or more route segments of the at least one route (see at least [0011-003] and [0028-0029]); 
determine one or more autonomy levels for the one or more route segments based on the generated historical autonomy levels (see at least [0011-003] and [0028-0029]); 
generating a digital autonomy map including the one or more route segments of the at least one route (see at least [0011-0013] and [0028-0029], Carlson et al teaches utilizing stored data in memory (historical data) to determine and generate a digital autonomy map), wherein the one or more route segments on the digital autonomy map are tagged with the determined one or more autonomy levels, respectively (see at least [0011-0013], [0028-0029], and [Fig. 2]), 
receive real-time autonomy levels from a remote system (see at least [0028-0030]), and dynamically update the one or more autonomy levels of the one or more route segments, respectively, on the digital autonomy map based on the received real-time autonomy levels for providing driving assistance to the first autonomous vehicle (see at least [0028-0030], Carlson et al teaches updating autonomy level map based on real time data received from a remote system.). 
However, Carlson do not specifically wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle; wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein the first autonomous vehicle controls transit operations on remaining part of the at least one route based on the updated digital autonomy map. 
Park teaches wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location (see at least 0010-0011], [0020-0021], and [0093-0095]); receiving real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments (see at least [0046], [0065], and [0077-0079]), wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0077-0079]); and wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0076-0080] and [0085-0086], Park teaches a server receiving driving states and autonomy levels of vehicles travelling on a road segment collected in real time and updates the driving level for each road section based on the real-time received/collected data. Furthermore, when the server searches for a route for an autonomous vehicle (the updated autonomy levels which was made by collected/received data from vehicle traversing the routes ahead of the vehicle) are determined and searches for a route based on a target driving level.), wherein the first autonomous vehicle controls transit operations on remaining part of the at least one route based on the updated digital autonomy map (see at least 0010-0011], [0020-0021], [0076], [0084-0086], and [0093-0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle; wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein the first autonomous vehicle controls transit operations on remaining part of the at least one route based on the updated digital autonomy map. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).
Moreover, Carlson as modified by Park do not specifically teach a transportation server comprising circuitry configured to: select at least one route from one or more routes, wherein the at least one route connects a source location and a destination location of a first autonomous vehicle; generating, by the server, one or more notifications to alert a user of the first autonomous vehicle that is currently traversing on a first route segment taqqed with a first autonomy level in the digital autonomy map, of a potential change in vehicle settings of the first autonomous vehicle, wherein the one or more notifications indicating the potential change in the vehicle settings are generated based on and prior to a switch of the first autonomous vehicle from the first route segment to a second route segment that is taqqed with a second autonomy level on the digital autonomy map, and wherein the one or more route segments include the first route segment and the second route segment.
Rockmore teaches a transportation server comprising circuitry configured to: select at least one route from one or more routes (see at least [0011]), wherein the at least one route connects a source location and a destination location of a first autonomous vehicle (see at least [0011]); generating, by the server, one or more notifications to alert a user of the first autonomous vehicle that is currently traversing on a first route segment taqqed with a first autonomy level in the digital autonomy map, of a potential change in vehicle settings of the first autonomous vehicle (see at least [0009-0013], [0015], [0031], [0033], and [0052]), wherein the one or more notifications indicating the potential change in the vehicle settings are generated based on and prior to a switch of the first autonomous vehicle from the first route segment to a second route segment that is taqqed with a second autonomy level on the digital autonomy map (see at least [0009-0013], [0015], [0031], [0033], and [0052], Rockmore teaches presenting an alert/notification informing the operator of an anticipated or impending change in the mode or level of autonomous operation of the vehicle in which the anticipation could be from one route segment to another route segment of a route.), and wherein the one or more route segments include the first route segment and the second route segment (see at least [0009-0013], [0015], [0031], [0033], and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park to incorporate the teachings of Rockmore wherein a transportation server comprising circuitry configured to: select at least one route from one or more routes, wherein the at least one route connects a source location and a destination location of a first autonomous vehicle; generating, by the server, one or more notifications to alert a user of the first autonomous vehicle that is currently traversing on a first route segment taqqed with a first autonomy level in the digital autonomy map, of a potential change in vehicle settings of the first autonomous vehicle, wherein the one or more notifications indicating the potential change in the vehicle settings are generated based on and prior to a switch of the first autonomous vehicle from the first route segment to a second route segment that is taqqed with a second autonomy level on the digital autonomy map, and wherein the one or more route segments include the first route segment and the second route segment. This would be done to increase safety of an autonomous vehicle switching from one mode/level of operation into another mode/level of operation (see Rockmore para 0009). 

Claims 2-3, 8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US20180266833) in view of Park et al (US20200174470) in view of Rockmore et al (US 20190186947 A1) in view of Gala-Oliveras et al (US20190049259).
With respect to claim 2, Carlson teaches wherein, the historical autonomy levels are generated based on historical driving conditions of the one or more route segments of the one route (see at least [0028], Carlson teaches when road conditions are changed the autonomous driving level of the road is changed accordingly, this implies that the data (historical data) of the autonomy driving level map was based on historical driving.). 
However, Carlson as modified by Park and Rockmore do not specifically teach wherein the historical autonomy levels are generated based on historical configuration of one or more sensors and processing components of one or more third autonomous vehicles. 
Galan-Oliveras teaches wherein the historical autonomy levels are generated based on historical configuration of one or more sensors and processing components of one or more third autonomous vehicles (see at least [0012], [0018], [0025], and [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park and Rockmore to incorporate the teachings of Galan-Oliveras wherein the historical autonomy levels are generated based on historical configuration of one or more sensors and processing components of one or more third autonomous vehicles. This would be done to improve the driving experience of a user and increase convenience of the user (see Galan-Oliveras et al para 0011). 
With respect to claim 3, Carlson do not specifically teach wherein the historical autonomy levels are extracted based on a time or a time duration of a day associated with the first autonomous vehicle. Park teaches wherein the historical autonomy levels are extracted based on a time or a time duration of a day associated with the first autonomous vehicle (see at least [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the historical autonomy levels are extracted based on a time or a time duration of a day associated with the first autonomous vehicle. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111). 
With respect to claim 8, Carlson do not specifically teach wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on: a vehicle category of at least one of the first autonomous vehicle and the one or more second autonomous vehicles. 
Park teaches wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on: a vehicle category of at least one of the first autonomous vehicle and the one or more second autonomous vehicles (see at least [0044], [0075], and [0079-0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on: a vehicle category of at least one of the first autonomous vehicle and the one or more second autonomous vehicles. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111). 
Furthermore, Carlson as modified by Park and Rockmore do not specifically teach wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle. 
Galan-Oliveras teaches wherein the autonomy level of each route segment of the at least one route is further dynamically updated based on an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0011-0012], [0018], [0025-0027], [0031-0035], [0043-0045], and [0062] Galan-Oliveras teaches determining and updating route segment(s) autonomy level by monitoring the autonomous driving factors during a trip of the autonomous vehicle, vehicle capability and/or health data, sensor health data of an advanced vehicle 12 (autonomous vehicle). Galan-Oliveras further teaches that advanced vehicles 102 are capable of performing communication with each other which implies of second autonomous vehicles capable of being around or ahead of a first advanced vehicle and route segment could be determined or updated based on an operating state of one or more sensors and processing components of a second advanced vehicle which may be ahead of the first vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park and Rockmore to incorporate the teachings of Galan-Oliveras wherein the autonomy level of each route segment of the at least one route is further dynamically updated based on an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle. This would be done to improve the driving experience of a user and increase convenience of the user (see Galan-Oliveras et al para 0011).  
With respect to claims 11, 12, and 17 they are drawn to a driving assistance system that recite substantially the same limitations as the respective driving assistance method claims 2, 3, and 8. As such, claims 11, 12, and 17 are rejected for substantially the same reasons given for the respective driving assistance method claims 2, 3, and 8 and are incorporated herein (see claims 2, 3, and 8 above for rationale of obviousness, motivation, and reason to combine).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US20180266833) in view of Park et al (US20200174470) ) in view of Rockmore et al (US 20190186947 A1) in view of Shimizu et al (US20190113353).
With respect to claim 6, Carlson do not specifically teach wherein the real-time route information includes a route segment type, speed restriction information, and obstruction information of each route segment of the one or more route segments, the real-time traffic information includes real-time traffic conditions associated with each route segment of the route.
Park teaches wherein the real-time route information includes a route segment type (see at least [0048], [0056], and [0075]), speed restriction information (see at least [0048], [0056], and [0075]), and obstruction information of each route segment of the one or more route segments (see at least [0048], [0056], and [0075]), the real-time traffic information includes real-time traffic conditions associated with each route segment of the route (see at least [0048], [0056], and [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the real-time route information includes a route segment type, speed restriction information, and obstruction information of each route segment of the one or more route segments, the real-time traffic information includes real-time traffic conditions associated with each route segment of the route. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111).
Furthermore, Carlson as modified by Park and Rockmore do not specifically teach wherein the real-time weather information includes real-time temperature, fog, light, humidity, and pollution information associated with each route segment of the route. Shimizu teaches wherein the real-time weather information includes real-time temperature, fog, light, humidity, and pollution information associated with each route segment of the route (see at least [0017], [0020], [0049], [0086-0087], and [0093], Shimizu taches receiving data regarding weather condition of a route in which it may affect safe engagement of autonomous driving, as such, the listed conditions are obvious variation of weather conditions which may affect safe engagement of autonomous driving.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park and Rockmore to incorporate the teachings of Shimizu wherein the real-time weather information includes real-time temperature, fog, light, humidity, and pollution information associated with each route segment of the route. This would be done to optimize the degree of autonomous driving on a route.  
With respect to claim 15, it is drawn to a driving assistance system that recite substantially the same limitations as the respective driving assistance method claim 6. As such, claim 15 is rejected for substantially the same reasons given for the respective driving assistance method claim 6 and is incorporated herein (see claim 6 above for rationale of obviousness, motivation, and reason to combine).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US20180266833) in view of Park et al (US20200174470) in view of Rockmore et al (US 20190186947 A1) in view of Shimizu et al (US20190113353) in view of Kishovskiy et al (US20180342113).
With respect to claim 20, Carlson as modified by Park and Rockmore do not specifically teach wherein the circuitry of the server is further configured to select the at least one route from the one or more routes based on overall autonomy level of each route of the one or more routes, real-time traffic conditions of each route, real-time environmental conditions of each route, a trip time associated with each route, and route preferences of a user associated with the first autonomous vehicle, wherein the user is at least one of a driver or a passenger associated with the first autonomous vehicle.
Shimizu teaches wherein the circuitry of the server is further configured to select the at least one route from the one or more routes based on overall autonomy level of each route of the one or more routes (see at least [0017] and [0165]), real-time traffic conditions of each route (see at least [0095], [0127], and [0160]), real-time environmental conditions of each route (see at least [0023], [0049], [0074], and [0128]), a trip time associated with each route (see at least [0163-0164], and [0170]), and route preferences of a user associated with the first autonomous vehicle (see at least [0018], and [0162-0164], ), wherein the user is at least one of a driver or a passenger associated with the first autonomous vehicle (see at least [0018] and [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park and Rockmore to incorporate the teachings of Shimizu wherein the circuitry of the server is further configured to select the at least one route from the one or more routes based on overall autonomy level of each route of the one or more routes, real-time traffic conditions of each route, real-time environmental conditions of each route, a trip time associated with each route, and route preferences of a user associated with the first autonomous vehicle, wherein the user is at least one of a driver or a passenger associated with the first autonomous vehicle. This would be done to optimize the degree of autonomous driving on a route. 
Moreover, Carlson as modified by park, Rockmore, and Shimizu do not specifically teach wherein the driver is selected from a set of available drivers based on the one or more autonomy levels of the one or more route segments, respectively, of the at least one route. 
Kislovskiy teaches wherein the driver is selected from a set of available drivers based on the one or more autonomy levels of the one or more route segments, respectively, of the at least one route (see at least [0028] and [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park, Rockmore, and Shimizu to incorporate Kislovskiy teachings wherein the driver is selected from a set of available drivers based on the one or more autonomy levels of the one or more route segments, respectively, of the at least one route. This would be done to efficiently utilize the fleet of service providers and reduce the risk of a transportation service (see Kislovskiy et al para 0082 and 0170). 
With respect to claim 21, Carlson as modified by Park do not specifically teach  wherein the one or more notifications include at least one of an estimated time duration or an estimated distance after which the first autonomous vehicle is to switch from the first autonomy level to the second autonomy level based on the switch from the first route segment tagged with the first autonomy level to the second route segment tagged with the second autonomy level, and wherein the first autonomy level is different from the second autonomy level.
Rockmore teaches wherein the one or more notifications include at least one of an estimated time duration or an estimated distance after which the first autonomous vehicle is to switch from the first autonomy level to the second autonomy level based on the switch from the first route segment tagged with the first autonomy level to the second route segment tagged with the second autonomy level (see at least [0009-0013], [0015], [0031-0033], and [0051-0052], Rockmore teaches presenting an alert/notification informing the operator of an anticipated or impending change in the mode or level of autonomous operation of the vehicle in which the anticipation could be from one route segment to another route segment of a route, and also in the direction banner an indication of the distance associated with the upcoming anticipated change in the mode of autonomous operations.), and wherein the first autonomy level is different from the second autonomy level (see at least [0009-0013], [0015], [0031-0033], and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park to incorporate the teachings of Rockmore wherein the one or more notifications include at least one of an estimated time duration or an estimated distance after which the first autonomous vehicle is to switch from the first autonomy level to the second autonomy level based on the switch from the first route segment tagged with the first autonomy level to the second route segment tagged with the second autonomy level, and wherein the first autonomy level is different from the second autonomy level. This would be done to increase safety of an autonomous vehicle switching from one mode/level of operation into another mode/level of operation (see Rockmore para 0009). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667